DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first office action, non-final rejection on the merits. Claims 1-20 are currently pending and have been considered below.

Priority
The application 16/959,187 is been filed on 06/30/2020. This application is a 371 of PCT/JP2018/038719 submitted on 10/17/2018. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-001176 filed on 01/09/2018 and PCT/JP2018/038719 on 10/17/2018.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2020 and 07/27/2020 have been considered. The submission follows the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1,19 and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Masao et al. (JP 20112356 A), (hereinafter Masao) as mentioned in ID submitted on 10/06/2020.
Regarding independent claim 1, Masao teaches an evaluation unit that, based on sensor information coming from a plurality of inertial sensors (Page 2, “The invention according to claim 1 is an input unit that inputs a plurality of detection values output from a plurality of sensors, an unit that calculates an evaluation value corresponding to each of the plurality of sensors, and the evaluation unit calculates based on evaluation value, a selection unit that selects one or more sensors from the plurality of sensors,”. Also, page 2, 2nd para mentions – “Various sensors such as a speed sensor, an acceleration sensor (i.e. inertial sensors), and a GPS sensor are mounted on current navigation devices. The navigation device estimates the current location based on information output from a specific sensor among these sensors”). performs relative evaluation of sensor property of the plurality of inertial sensors (Page 2, “The invention according to claim 1 is an input unit that inputs a plurality of detection values output from a plurality of sensors, an unit that calculates an evaluation value corresponding to each of the plurality of sensors (i.e. relative evaluation) , and the evaluation unit calculates based on evaluation value, a selection unit that selects one or more sensors from the plurality of sensors,”); and a control unit  (Page 2, Para 7, “lt is a block diagram which shows the whole structure of the navigation apparatus in 1st Embodiment 2 is a diagram showing a detailed configuration of a control circuit 11”) that, based on evaluation information generated by the evaluating unit, performs dynamic control related to input-output of the sensor information ( Page 3, “The sensors 22a to 22d are various sensors used for estimating the current location of the vehicle. The control circuit 11 performs sensor fusion based on the detection values obtained from these sensors (i.e. dynamic control related to input-output), and estimates the current location”).  
Regarding independent claim 19, Masao teaches evaluating that, based on sensor information coming from a plurality of inertial sensors (Page 2, “The invention according to claim 1 is an input unit that inputs a plurality of detection values output from a plurality of sensors, an unit that calculates an evaluation value corresponding to each of the plurality of sensors, and the evaluation unit calculates based on evaluation value, a selection unit that selects one or more sensors from the plurality of sensors,”. Also, page 2, 2nd para mentions – “Various sensors such as a speed sensor, an acceleration sensor (i.e. inertial sensors), and a GPS sensor are mounted on current navigation devices. The navigation device estimates the current location based on information output from a specific sensor among these sensors”), includes performing relative evaluation of sensor property of the plurality of inertial sensors (Page 2, “The invention according to claim 1 is an input unit that inputs a plurality of detection values output from a plurality of sensors, an unit that calculates an evaluation value corresponding to each of the plurality of sensors (i.e. relative evaluation) , and the evaluation unit calculates based on evaluation value, a selection unit that selects one or more sensors from the plurality of sensors,”); and controlling that, based on generated evaluation information, includes performing dynamic control related to input-output of the sensor information (Page 3, “The sensors 22a to 22d are various sensors used for estimating the current location of the vehicle. The control circuit 11 performs sensor fusion based on the detection values obtained from these sensors (i.e. dynamic control related to input-output), and estimates the current location”).
Regarding independent claim 20, Masao teaches  a program that causes a computer ( Page 2, Para 7,”control circuit 11 includes a microprocessor and its peripheral circuits, and performs various controls by executing a control program”)     to function as an information processing device including an evaluation unit that Page 2, “The invention according to claim 1 is an input unit that inputs a plurality of detection values output from a plurality of sensors, an unit that calculates an evaluation value corresponding to each of the plurality of sensors, and the evaluation unit calculates based on evaluation value, a selection unit that selects one or more sensors from the plurality of sensors,”. Also, page 2, 2nd para mentions – “Various sensors such as a speed sensor, an acceleration sensor (i.e. inertial sensors), and a GPS sensor are mounted on current navigation devices. The navigation device estimates the current location based on information output from a specific sensor among these sensors”).  , based on sensor information coming from a plurality of inertial sensors, performs relative evaluation of sensor property of the plurality of inertial sensors Page 2, “The invention according to claim 1 is an input unit that inputs a plurality of detection values output from a plurality of sensors, an unit that calculates an evaluation value corresponding to each of the plurality of sensors (i.e. relative evaluation) , and the evaluation unit calculates based on evaluation value, a selection unit that selects one or more sensors from the plurality of sensors,”), and a control unit that, based on evaluation information generated by the evaluating unit, performs dynamic control related to input-output of the sensor information Page 2, Para 7, “lt is a block diagram which shows the whole structure of the navigation apparatus in 1st Embodiment 2 is a diagram showing a detailed configuration of a control circuit 11”) that, based on evaluation information generated by the evaluating unit, performs dynamic control related to input-output of the sensor information ( Page 3, “The sensors 22a to 22d are various sensors used for estimating the current location of the vehicle. The control circuit 11 performs sensor fusion based on the detection values obtained from these sensors (i.e. dynamic control related to input-output), and estimates the current location”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over  Masao in view of Shirasaka et al. (US 6453239 B1) (hereinafter Shirasaka). 
 Regarding claim 2 Masao   teaches the limitations of claim 1.
	Masao is silent with regards to wherein the sensor property includes at least either bias characteristics, or scale factor, or axial alignment.  
	Shirasaka teaches wherein the sensor property includes at least either bias characteristics, or scale factor, or axial alignment (Col 5, line 10-24. Also based on Col 9 the system is taking care of scale factor).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement sensor property evaluation as taught by Shirasaka into the inertial sensor of Masao since the technique of Shirasaka is applied on inertial sensor devices. Therefore, this technique of evaluating properties of inertial sensors facilitate accuracy of the measurement system which would affect overall system (Shirasaka, Col 2, line 35-40).

Claims 3-5, 8,13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Masao in view of Onome et al. (US 20080262730 A1) (hereinafter Onome). 
Regarding claim 3 Masao teaches the limitations of claim 1.
	Masao is silent with regards to, wherein, based on the evaluation information, the control unit controls synthesis of the sensor information coming from the plurality of inertial sensors.
	Onome teaches wherein, based on the evaluation information, the control unit controls (Para [0036], “control method”) synthesis of the sensor information coming from the plurality of inertial sensors (Fig 3, block S304 – “from inertial navigation sensor devices “and S305 – Synthesis processing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement sensor synthesis as taught by Onome into the inertial sensor of Masao since the technique of Onome is applied on inertial sensor devices. Therefore, this technique of sensor data synthesis would facilitate good accuracy in position estimation (Onome, Para [0064]- [0066]).

Regarding claim 4 the combination of Masao and Onome teaches the limitations of claim 3.
	Masao is silent with regards to wherein, based on the evaluation information, the control unit dynamically decides on emphasis of the plurality of inertial sensors during synthesis of the sensor information.  
	Onome teaches wherein, based on the evaluation information, the control unit dynamically decides on emphasis of the plurality of inertial sensors during synthesis of the sensor information (Para[0060], “ After the position and orientation of the vehicle are estimated in this manner based on map information and the position and orientation of the vehicle are estimated as well based on the outputs from the inertial navigation sensor devices, the processor 205 next sets the final estimated position of the vehicle by performing a synthesis using, for example, a Kalman filter or the maximum likelihood estimation (i.e. emphasis) , so that the estimation results reflect both of these estimations”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement sensor synthesis as taught by Onome into the inertial sensor of Masao since the technique of Onome is applied on inertial sensor devices. Therefore, this technique of sensor data synthesis would facilitate good accuracy in position estimation (Onome, Para [0064]- [0066]).

Regarding claim 5 the combination of Masao and Onome teaches the limitations of claim 4.
	Masao is silent with regards to wherein the evaluation unit generates evaluation information containing priority of the plurality of inertial sensors, and the control unit dynamically decides on the emphasis based on the priority.  
 	Onome teaches wherein the evaluation unit generates evaluation information containing priority of the plurality of inertial sensors (Para [0020], “a synthesis means for determining the final estimated position of the mobile object by synthesizing the
mobile object position estimated by the first estimation means and the mobile object position estimated by the second estimation means.”) and the control unit dynamically decides on the emphasis based on the priority (Para [0064], “In this embodiment, the synthesis processing is performed so that the good accuracy (i.e. emphasis based on priority)  of both the estimated position X, which has relatively good accuracy regarding the relative position to the actual node position, and the estimated position X that reflects the road contour, such as a curvature”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement sensor synthesis as taught by Onome into the inertial sensor of Masao since the technique of Onome is applied on inertial sensor devices. Therefore, this technique of sensor data synthesis would facilitate good accuracy in position estimation (Onome, Para [0064]- [0066]).

Regarding claim 8 Masao and Onome teaches the limitations of claim 3.
	Masao is silent with regards to wherein, based on the evaluation information, the control unit decides on the inertial sensors to be used during synthesis of the sensor information.  
	Onome teaches wherein, based on the evaluation information, the control unit decides on the inertial sensors to be used during synthesis of the sensor information (Abstract , “the mobile object position based on a predicted path of traveling of the mobile object predicted from the node information, and a synthesis mechanism for determining the final estimated mobile object position by synthesizing the mobile object position estimated by the first estimation mechanism and the mobile object position estimated by the second estimation mechanism.”)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement sensor synthesis as taught by Onome into the inertial sensor of Masao since the technique of Onome is applied on inertial sensor devices. Therefore, this technique of sensor data synthesis would facilitate good accuracy in position estimation (Onome, Para [0064]- [0066]).

Regarding claim 13 Masao teaches the limitations of claim 1.
	Masao is silent with regards to wherein the evaluating unit compares obtained habitual route with locus obtained from the sensor information collected by the inertial sensor to be evaluated, and generates the evaluation information.  
	Onome teaches wherein the evaluating unit compares obtained habitual route with locus obtained from the sensor information collected by the inertial sensor to be evaluated, and generates the evaluation information (Fig 5, Para [0052] – [0053], “Node N1 and N2 and link L1(locus)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a fixed route plan as taught by Onome into the inertial sensor analysis of Masao since the technique of Onome is applied on inertial sensor devices. Therefore, this technique of path estimation would facilitate better path prediction and enhance the calculation accuracy (Onome, Para [0052]- [0056]).
Regarding claim 18 Masao teaches the limitations of claim 1.
	Masao is silent with regards to, further comprising a synthesizing unit that, based on control performed by the control unit, synthesizes sensor information coming from the plurality of inertial sensors.
Onome teaches, further comprising a synthesizing unit (Para [0023], “the synthesis means”) that, based on control performed by the control unit, synthesizes sensor information coming from the plurality of inertial sensors (Fig 3, block S304 and S305.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement sensor synthesis as taught by Onome into the inertial sensor of Masao since the technique of Onome is applied on inertial sensor devices. Therefore, this technique of sensor data synthesis would facilitate good accuracy in position estimation (Onome, Para [0064]- [0066]).

Claims 6,7 and 14 -17 are rejected under 35 U.S.C. 103 as being unpatentable over  Masao in view of Onome and further in view of Masad et al. (US 20190277655 A1) (hereinafter Masad). 
 Regarding claim 6 the combination of Masao and Onome teaches the limitations of claim 5.
	The combination is silent with regards to wherein the evaluating unit sets the priority based on divergence between weighted average of the sensor information coming from the plurality of inertial sensors and the sensor information coming from the inertial sensor to be evaluated.  
	Masad teaches wherein the evaluating unit sets the priority based on divergence between weighted average of the sensor information coming from the plurality of inertial sensors and the sensor information coming from the inertial sensor to be evaluated ( Para [0052] states – “ Returning to FIG. 2, data processing scheme 750 is configured and operative to continuously repeat multiple times over during operation (e.g., use) of INS 700, for continuously collecting and combining data from individual sensor outputs to yield respective combined outputs, for detecting (phase 752), detecting (e.g., monitoring) divergence of individual sensor outputs (phase 754), for estimating revised combined outputs for only those individual outputs not diverging from their respective combined output (phase 765),” Also based on Para [0054], “Combined output graph 862 represents a combined output that was determined (e.g., computed) according to an average (mean), while combined output graph 864 represents a combined output that was determined according to a weighted average (mean). The results of combined outputs 862 and 864 demonstrate that the effect of suspected anomaly 860 is minimized by INS 700. Combined output graph 862 (representing a mean of individual sensor outputs) reduces the effects of suspected anomaly 860, which can be attributed to temperature-related errors affecting inertial sensor measurements (such as induced stress caused during the manufacturing process). Combined output graph 864 (representing a dynamically weighted mean of individual sensor outputs) reduces even further the effects of suspected anomaly 860, effectively enhancing the accuracy of inertial measurements outputted by INS 700.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a weighted average and divergence as taught by Masad into the inertial sensor analysis of Masao since the technique of Masad is applied on inertial sensor devices. Therefore, this technique of weighted average and divergence would facilitate the error reduction and increase accuracy of overall measurement system (Masad, Para [0002]- [0003]).

Regarding claim 7 the combination of Masao, Onome and Masad teaches the limitations of claim 6.
	Masao is silent with regards to wherein the evaluating unit calculates the divergence for each of a plurality of combinations of the plurality of inertial sensors, and sets high priority for the inertial sensor not included in the combination having the divergence to be maximum.  
	Masad teaches wherein the evaluating unit calculates the divergence for each of a plurality of combinations of the plurality of inertial sensors, and sets high priority for the inertial sensor not included in the combination having the divergence to be maximum (Para [0035], “divergence within the group of individual sensor”. Also, Para [0068] discusses about maximum property of sensor data)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a weighted average and divergence as taught by Masad into the inertial sensor analysis of Masao since the technique of Masad is applied on inertial sensor devices. Therefore, this technique of weighted average and divergence would facilitate the error reduction and increase accuracy of overall measurement system (Masad, Para [0002]- [0003]).

Regarding claim 14 the combination of Masao and Onome teaches the limitations of claim 13.
	The combination is silent with regards to wherein the evaluating unit generates the evaluation information for each three-axis attitude of a terminal that includes the plurality of inertial sensors.  
	Masad teaches wherein the evaluating unit generates the evaluation information for each three-axis (Fig 8D, Para [0017],”3 axis”) attitude of a terminal that includes the plurality of inertial sensors (Para [0021], “The disclosed technique is implementable
according to various sensor configurations. In accordance with a simple sensor configuration, each sensor (accelerometer, gyroscope, etc.) includes one element that is configured and operative to measure a physical property (e.g., acceleration, orientation) (i.e. attitude) with respect to a single axis. According to a more typical and general sensor configuration of the disclosed technique, each sensor includes multiple sensing elements (e.g., a sensor triad) operative to measure a physical property with respect to multiple axes. For example, according to a typical implementation of the disclosed technique, each sensor includes at least three sensor elements operative to measure a physical property with respect to at least three respective axes.”)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement three axis attitude as taught by Masad into the inertial sensor analysis of Masao since the technique of Masad is applied on inertial sensor devices. Therefore, this technique of three axis attitude would facilitate to cover over all axis orientation and better measurement process (Masad, Para [0020]- [0022]).

Regarding claim 15 the combination of Masao, Onome and Masad teaches the limitations of claim 14.
	Masao is silent with regards to wherein, based on the evaluation information for each of the three-axis attitude, the control unit controls behavior of application in which the sensor information is used.
	Masad teaches wherein, based on the evaluation information for each of the three-axis attitude, the control unit controls behavior of application in which the sensor information is used (Para [0020], “The processing engine (e.g., a processor, group of processors) (i.e. control unit)  is configured and operative at least initially to receive the individual outputs, combine the individual outputs to yield a combined output, detect which of the individual outputs diverges from at least one of their inter-comparison (i.e., mutual comparison between individual outputs so as to determine divergence, e.g., by comparing inter-relational individual outputs), and its respective combined (e.g., a majority of outputs) output according to a decision rule with respect to at least one feature.”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement controlled sensor behavior as taught by Masad into the inertial sensor analysis of Masao since the technique of Masad is applied on inertial sensor devices. Therefore, this technique-controlled measurement process would facilitate better performance for overall system (Masad, Para [0018]- [0022]).
Regarding claim 16 the combination of Masao, Onome and Masad teaches the limitations of claim 15.
	Masao is silent with regards to, wherein the control unit controls display of the application in a suitable manner to axis having highest evaluation from among the three-axis attitudes.  
	Masad teaches wherein the control unit controls display of the application in a suitable manner to axis having highest evaluation from among the three-axis attitudes (Para [0028], “wherein the control unit controls display of the application in a suitable manner to axis having highest evaluation from among the three-axis attitudes.” Para [0029], “] I/O interface 708 may further include a user interface (not shown) such as a human-machine interface (HMI) (i.e. display), for communicating information, such as results, instructions, feedback, and the like.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement displaying the result as taught by Masad into the inertial sensor analysis of Masao since the technique of Masad is applied on inertial sensor devices. Therefore, this technique- displaying results in application would facilitate human interaction better and information communication more effective (Masad, Para [0028]- [0029]).
Regarding claim 17 the combination of Masao, Onome and Masad teaches the limitations of claim 14.
	Masao is silent with regards to, wherein, based on the evaluation information for each of the three-axis attitude, the control unit varies arrangement direction of the inertial sensors.  
	Masad teaches wherein, based on the evaluation information for each of the three-axis attitude, the control unit varies arrangement direction of the inertial sensors (Para [0018], “The IMU is typically subject to systematic errors as well as random errors. The IMU of the disclosed technique includes a plurality of inertial measurement sensors that are arranged in sensor clusters (i.e. arrangement). Each sensor duster includes several sensors in sufficient quantity that enables the system and method to reduce systematic errors and random errors. Random errors (random variations) are fluctuations in a measurement caused by random or unpredictable variations in the measurement instrument(s) or measurement process (es). Systematic errors (statistical biases) are reproducible inaccuracies that are consistent in a certain direction or tendency.”). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement arrangement of sensors as taught by Masad into the inertial sensor analysis of Masao since the technique of Masad is applied on inertial sensor devices. Therefore, this technique of arrangement plan for sensors would facilitate the proper measurement availability in different directions (Masad, Para [0018]- [0020]).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over  Masao in view of Lin et al. (US 20090070058 A1) (hereinafter Lin). 
 Regarding claim 9 Masao teaches the limitations of claim 1.
	Masao is silent with regards to wherein, based on end usage of the sensor information and based on reference performance of the inertial sensors, the control unit performs dynamic control related to input-output of sensor information.  
	Lin teaches wherein, based on end usage of the sensor information and based on reference performance of the inertial sensors, the control unit performs dynamic control related to input-output of sensor information (Para [0024], “government and commercial sectors. The EPD system has been modeled and verified with a detailed simulation in different battlefield environments. The requirements for the inertial sensors performance, self-calibration procedure, attitude determination algorithm and the communication interface”. Also, para [0111] discusses about reference).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement reference performance level as taught by Lin into the inertial sensor analysis of Masao since the technique of Lin is applied on inertial sensor devices. Therefore, this technique having a standard of performance indicia would help to evaluate overall system accuracy.
Regarding claim 10 the combination of Masao and Lin teaches the limitations of claim 9.
Masao is silent with regards to wherein the reference performance includes at least either measurement range, or resolution, or compatible frequency range.

	Lin teaches wherein the reference performance includes at least either measurement range, or resolution, or compatible frequency range (Para [0143], “the range of measurement”).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement reference performance level as taught by Lin into the inertial sensor analysis of Masao since the technique of Lin is applied on inertial sensor devices. Therefore, this technique having a standard of performance indicia would help to evaluate overall system accuracy.

   Regarding claim 11 the combination of Masao and Lin teaches the limitations of claim 9.
	Masao is silent with regards to wherein, based on application in which the sensor information is used and based on the reference performance, the control unit decides on the inertial sensors to be used.  
	Lin teaches wherein, based on application in which the sensor information is used and based on the reference performance, the control unit (Para [0131], “control unit) decides on the inertial sensors to be used (Para [0148], “It needs to be analyzed under the typical conditions for the EPD applications. Modeling and simulation of EPD performance with different sources of measurement errors and noise parameters allows making the right decision about the rate sensors utilization in the EPD.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement reference performance level to select sensors as taught by Lin into the inertial sensor analysis of Masao since the technique of Lin is applied on inertial sensor devices. Therefore, this technique having a standard of performance indicia would help to evaluate overall system accuracy and make it easier to select proper sensor.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over  Masao in view of Sidhu et al. (US 9470529 B2 A1) (hereinafter Sidhu). 
 Regarding claim 12 Masao teaches the limitations of claim 1.
	Masao is silent with regards to base on the evaluation information, the control unit controls activation and deactivation of the inertial sensors.
	Sidhu teaches base on the evaluation information, the control unit controls activation and deactivation of the inertial sensors (Fig 8, block 806 and 810, Abstract, “In response to the device being at the anchor location, one or more inertial sensors can be activated and data from the one or more inertial sensors collected to determine a position of the device using dead reckoning. Alternatively, in response to the device being at the anchor location, a determination is made as to when to deactivate one or more inertial sensors from which data is collected to determine the position of the device using dead reckoning.”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to activation and deactivation control of inertial sensor as taught by Sidhu into the inertial sensor analysis of Masao since the technique of Sidhu is applied on inertial sensor devices. Therefore, this technique of activation and deactivation of sensor would facilitate power conservation and reduce cost eventually.
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Miller et al. (US 20110098921 A1) – This art teaches initialization system for navigation unit.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        6/3/2022